_ Mattie Schlenlcer while in the employ of the c.ty of Toledo and Board of Education and while proceeding to the school house to perform her duties fell and sustained a broken hip.
The Industrial Commission refused to allow her compensation and the appeal to the Common Pleas Court was dismissed because said appeal had not been filed within the SO day period provided by statute. The ruling of th-> Common Pleas was affirmed by the Court oí Appeals.
Attorneys — J. H. Boyd, Toledo, for Schlenker; C. C. Crabbe, R. R. Zurmehly, Columbus, F. E. Calkins, Toledo, for Commission.
Schlenker in the Supreme Court contends:
1. That she has been deprived of her constitutional right to a right of trial by jury.
2. That error was committed in dismissing the appeal.